   Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 1 of 65



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                x
                                                :
PHOENIX LIGHT SF DAC, BLUE HERON
                                                :
FUNDING V LTD., BLUE HERON FUNDING VI
                                                :
LTD., BLUE HERON FUNDING VII LTD., BLUE
                                                :
HERON FUNDING IX LTD., C-BASS CBO XIV
                                                :
LTD., C-BASS CBO XVII LTD., KLEROS
                                                :
PREFERRED FUNDING V PLC, SILVER ELMS
                                                :
CDO PLC and SILVER ELMS CDO II LIMITED,             No. 14-cv-10103-JGK
                                                :
                                                :
                                   Plaintiffs,
                                                :
                                                :
            -against-
                                                :
                                                :
DEUTSCHE BANK NATIONAL TRUST COMPANY
                                                :
and DEUTSCHE BANK TRUST COMPANY
                                                :
AMERICAS,
                                                :
                                                :
                                                :
                                    Defendants.
                                                :
                                                :
COMMERZBANK AG,                                 :
                                    Plaintiff,  :
                                                :
            -against-                           :
                                                :
                                                    No. 15-cv-10031-JGK
DEUTSCHE BANK NATIONAL TRUST COMPANY :
and DEUTSCHE BANK TRUST COMPANY                 :
AMERICAS,                                       :
                                                :
                                    Defendants. :
                                                x



     PLAINTIFFS’ JOINT MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 2 of 65




                                                      TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii 

PRELIMINARY STATEMENT .................................................................................................... 1 

FACTUAL BACKGROUND ......................................................................................................... 5 

            A.  The Trusts at Issue ........................................................................................................ 5 

            B.  The Nature of RMBS .................................................................................................... 6 

            C.  The Role of the Trustee................................................................................................. 6 

            D.  The Structure of the Governing Agreements ................................................................ 9 

            E.  The Defendants ........................................................................................................... 11 

            F.  The Plaintiffs ............................................................................................................... 12 

ARGUMENT ................................................................................................................................ 13 

     I.       Legal Standard................................................................................................................ 13 

     II.      The Undisputed Material Facts Establish that EODs Occurred in 73 Trusts ................. 14 

            A.  For 18 Trusts, EODs were triggered by exceeding numerical thresholds .................. 15 

            B.  For 7 Trusts, EODs occurred when Servicers were downgraded ............................... 17 

            C.  For 8 Trusts, EODs were triggered by untimely compliance documents ................... 18 

            D.  In 73 Trusts, DB failed to declare EODs triggered by Servicer misconduct relating to

                 REO properties and foreclosures ................................................................................ 24 

     III.  DB Breached Its Prudent Person Obligations, Because DB’s Contentions as to How It

              Satisfied those Duties Fail as a Matter of Law .............................................................. 32 

            A.  Merely sending notice of EODs cannot satisfy DB’s post-EOD duties ..................... 33 
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 3 of 65



          B.  DB’s contention that doing nothing besides providing notice of EOD was prudent

                fails as a matter of law ................................................................................................ 35 

          C.  DB’s “consultation with counsel” cannot justify its failure to act because DB waived

                the “advice of counsel” affirmative defense ............................................................... 41 

     IV.  DB Knew that the Sellers Failed to Cure Mortgage File Exceptions for the Loans

             Identified in the Document Exception Reports Linked to Exhibit 583.......................... 41 

     V.  DB Had Pre-EOD Duties to Enforce Repurchase of Loans that Breached R&Ws and

             that Lacked Required Mortgage File Documents .......................................................... 44 

          A.  For 40 Trusts, DB had the pre-EOD duty to enforce the repurchase protocol for loans

                with R&W violations of which DB had knowledge ................................................... 45 

          B.  DB cannot disclaim its pre-EOD duty to enforce repurchase remedies where DB was

                required, but failed, to notify the Depositor of R&W breaches .................................. 47 

          C.  In 8 Trusts, DB had a pre-EOD duty to enforce repurchase where DB was required,

                but failed, to notify the Depositor of loans with Mortgage File defects ..................... 48 

          D.  For 3 Trusts on which DB’s enforcement duty for loans with Mortgage File defects is

                established as a matter of law, Plaintiffs are also entitled to summary judgment that

                DB breached its duty................................................................................................... 51 

     VI.  For 21 Trusts, DB Breached Its Contractual Duty to Monitor Servicers ....................... 54 

CONCLUSION ............................................................................................................................. 58 




                                                                     ii
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 4 of 65



                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)
Cases 

Anderson v. Liberty Lobby, Inc.,

         477 U.S. 242 (1986) .......................................................................................................... 13

Beck v. Mfrs. Hanover Trust Co.,

         218 A.D.2d 1, 632 N.Y.S.2d 520 (1st Dep’t 1995) .......................................................... 14

Braun v. City of N.Y.,

         284 F. Supp. 3d 572 (S.D.N.Y. 2018)......................................................................... 47, 48

Fay v. Oxford Health Plan,

         287 F.3d 96 (2d Cir. 2002)................................................................................................ 13

Fed. Hous. Fin. Agency v. Nomura Holding Am., Inc.,

         104 F. Supp. 3d 441 (S.D.N.Y. 2015), aff’d 873 F.3d 85 (2d Cir. 2017) ......................... 33

In re Bankers Tr. Co.,

         450 F.3d 121 (2d Cir. 2006).............................................................................................. 23

In re Lincoln First Bank,

         223 A.D.2d 20, 27, 643 N.Y.S.2d 972 (4th Dep’t 1996) .................................................. 35

LNC Invs., Inc. v. First Fid. Bank, Nat’l Ass’n,

         935 F. Supp. 1333 (S.D.N.Y. 1996)...................................................................... 14, 32, 35

Metro. Life Ins. Co. v. RJR Nabisco, Inc.,

         906 F.2d 884, 890 (2d Cir. 1990)...................................................................................... 23

Phoenix Light SF Ltd. v. Deutsche Bank Nat’l Trust Co.,

         172 F. Supp. 3d 700 (S.D.N.Y. 2016) .............................................................................. 23



                                                                  iii
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 5 of 65



Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Tr. Co.,

          2016 WL 439020 (S.D.N.Y. Feb. 3, 2016) ..................................................... 44, 46, 47, 48

Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Trust Co.,

          2017 WL 9802844 (S.D.N.Y. Sept. 15, 2017).................................................................. 41

Royal Park Invs. SA/NV v. HSBC Bank USA Nat’l Ass’n,

          2017 WL 945099 (S.D.N.Y. Mar. 10, 2017) .................................................................... 32

Royal Park Invs. SA/NV v. HSBC Bank USA Nat’l Ass’n,

          2017 WL 9538170 (S.D.N.Y. May 8, 2017) .................................................................... 41

Stark v. U.S. Trust Co. of N.Y.,

          445 F. Supp. 670 (S.D.N.Y.1978)..................................................................................... 35

Statutes 

15 U.S.C.A. § 77ooo(c) ............................................................................................................... 10

15 U.S.C.A. § 78o (West 2006) .................................................................................................. 56

17 CFR §§ 240.13a-18, 240.15d-18.............................................................................................. 55

N.Y. Real Property Law § 126(1) ............................................................................................... 10




                                                                   iv
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 6 of 65



       Plaintiffs Phoenix Light SF DAC, Blue Heron Funding V Ltd., Blue Heron Funding VI

Ltd., Blue Heron Funding VII Ltd., Blue Heron Funding IX Ltd., C-BASS CBO XIV Ltd., C-

BASS CBO XVII Ltd., Kleros Preferred Funding V PLC, Silver Elms CDO PLC, and Silver

Elms CDO II Limited (collectively, “PL”) and Commerzbank AG (“CB”; together with PL,

“Plaintiffs”) respectfully submit this Memorandum of Law, Local Rule 56.1 statement of

undisputed facts (“SUF”), declaration of Jay S. Handlin dated December 7, 2018, exhibits

thereto, and proposed orders in support of Plaintiffs’ Joint Motion for Partial Summary Judgment

against Defendants Deutsche Bank National Trust Company (“DBNTC”) and Deutsche Bank

Trust Company Americas (“DBTCA”) (together, “DB” or the “Trustee”). Plaintiffs’ grounds for

summary judgment on behalf of both Phoenix Light and Commerzbank are addressed in one

brief; Plaintiffs’ proposed orders specify the relief requested for each case.

                                 PRELIMINARY STATEMENT

       These cases, combined, represent one of the largest sets of claims now being litigated

against residential mortgage-backed securities (“RMBS”) trustees, and thus is critically

important in reinforcing the obligation of such trustees to protect investors—which is a crucial

issue for investor confidence in the financial markets. The fundamental underpinning of the

RMBS structure is that the securities marketed to investors are, in fact, “mortgage-backed.” To

be mortgage-backed, the loans underlying RMBS trusts must be what they were represented and

warranted to be, and must have been transferred legally to the trusts—and some independent

party to the transaction (the trustee) must ensure that those basic things are true. If other parties

shirked their obligations, the only protection for investors is an independent trustee stepping in

and carrying out specified duties; otherwise, investors simply would not have received the

investment they were promised. This principle is not new. In the 1930s, the SEC investigated the
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 7 of 65



causes of the Great Depression, and specifically the role securitization trustees should have

served, but did not: “And for honest, faithful and efficient operation of the provisions of the

indenture, reliance is placed upon the trustee as representative of the security holders under the

terms of the indenture.” Securities and Exchange Commission, Report on the Study and

Investigation of the Work, Activities, Personnel and Functions of Protective and Reorganization

Committees, Part VI, Trustees Under Indentures, at 2-4 (June 18, 1936). The Depression-era

trustees claimed they were being scapegoated for others’ wrongdoing and did not have to

exercise any of their powers—arguments echoed today by DB. The SEC scorned such excuses:

“[T]ypically the trustees do not exercise the elaborate powers which are the bondholders’ only

protection; . . . they have taken virtually all of the powers designed to protect the bondholders,

but have rejected any duty to exercise them; and they have shorn themselves of all

responsibilities which normally trusteeship imports.” Id. The trustees’ position was wrong then,

and it remains wrong now.

       Today, RMBS-related litigation has proceeded in two main waves. The first involved

“putback” claims for some RMBS trusts, often brought by trustees against sellers and originators

of flawed mortgage loans that were packaged and sold as premium investments. When investors

like Plaintiffs later learned that RMBS trustees had failed to act, letting putback claims expire for

large swaths of other trusts, a second wave of cases against trustees followed.

       Discovery has revealed that DB’s abandonment of its trustee duties, and of Plaintiffs, was

staggering. The undisputed facts prove that defined Events of Default (“EODs”) occurred in 73

of the trusts at issue in these cases. After an EOD, DB was contractually transformed into a

traditional fiduciary obligated to act prudently on behalf of investors. This is the duty that the

SEC commanded be placed on Great Depression securitization trustees after defaults:



                                                  2
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 8 of 65



       Unless the obligations of active trusteeship are imposed, these subtle influences of

       friendship and business relations [with other parties to the securitization] are almost

       certain to condition the quality of the trustees’ performance and to make the trustee

       a timid and ineffective representative of the security holders. In any event, the

       requirement is for an independent and aggressive champion of the interests of

       security holders. Accordingly, the trustee should be required to act with that

       vigilance and thoroughness which it could be expected to exercise if it were

       protecting its own investment.

Id. at 61. Contrary to its legal duties, however, DB was timid and ineffective, not vigilant and

thorough. DB long concealed its failures as trustee, but discovery has proven that instead of

protecting investors, DB reverted to the do-nothing approach of its Depression-era predecessors.

       DB was expressly required to carry out its responsibilities for the benefit of investors. To

do so, DB was contractually mandated to provide, and act upon, essential information. For some

trusts, even before an EOD occurred, DB was obligated to enforce repurchase remedies for loans

that breached representations and warranties (“R&Ws”) or that lacked required documents. DB

was obligated to give notice to other transaction parties upon discovering that key characteristics

of the mortgage loans underlying the trusts were not as represented. DB was obligated to monitor

objective metrics in the trusts’ performance. DB was obligated to determine if EODs occurred,

and, if so, to declare them. When EODs occurred, DB was obligated to perform as a fiduciary,

using all available means to maximize investor recoveries. DB did none of these things.

       Given the guidance from this Court’s prior rulings, and in light of DB’s revelations in

discovery, substantial aspects of these complex cases are destined for trial. Recognizing that,

Plaintiffs present a narrowly tailored motion, based only on facts that are genuinely undisputed,



                                                 3
        Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 9 of 65



and on principles of law that are settled. As to certain trusts, specific claims are amenable to

disposition in Plaintiffs’ favor in their entirety. For other issues, essential elements of Plaintiffs’

claims can be established as a matter of law, while other elements are more properly decided at

trial. Granting the relief requested herein will streamline the cases significantly.

         For the reasons explained in detail below, Plaintiffs ask the Court to rule that:

Existence of EODs and Breach of Post-EOD Duties

    •    As to the 18 Trusts for which DB declared EODs because cumulative losses or loan

         delinquencies exceeded levels specified in the governing agreements, DB was subject to

         the heightened, prudent person standard of care at least as early as the date DB declared

         each EOD, and for as long as the EOD remained uncured. See Section II.A, infra.

    •    As to 11 Trusts, DB failed to timely declare EODs triggered by exceeding these

         numerical thresholds, subjecting DB to prudent person duties months or years earlier than

         the dates on which DB finally declared the EODs. See Section II.A, infra.

    •    As to 7 Trusts, DB declared 19 total EODs caused by Servicer downgrades, imposing

         upon DB the heightened post-EOD standard of care. See Section II.B, infra.

    •    As to 8 Trusts, DB improperly failed to declare EODs that occurred when the Servicers

         did not deliver compliance statements as required, triggering DB’s post-EOD duties. See

         Section II.C, infra.

    •    As to 73 Trusts, EODs occurred as a result of Servicers’ misconduct relating to real estate

         owned (“REO”) properties and foreclosures, triggering DB’s post-EOD duties for those

         Trusts, but DB improperly failed to declare those EODs. See Section II.D, infra.

    •    As to 47 Trusts in which EODs occurred, DB breached its prudent person duties by doing

         nothing besides (in some instances) sending contractually required notices of EOD to


                                                   4
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 10 of 65



       Certificateholders, and particularly by failing to seek repurchase of loans with a basis for

       repurchase unless DB received direction and indemnity from investors. See Section III,

       infra.

   Pre-EOD Duties and Breaches

   •   DB had actual knowledge that the document exceptions identified in the exception

       reports linked to Exhibit 583 remained uncured as of the dates of correspondence DB sent

       to transaction parties concerning such exceptions. See Section IV, infra.

   •   As to 40 Trusts, the “rights referred to above” provision in the governing agreements

       creates a pre-EOD obligation to enforce R&W breaches that DB discovered. See Section

       V.A, infra.

   •   As to 16 Trusts, if Plaintiffs prove at trial that DB discovered or had actual knowledge of

       loans with R&W breaches, but failed to notify the Depositor, DB had a pre-EOD duty to

       pursue all available legal remedies to enforce repurchase of the loans. See Section V.B,

       infra.

   •   As to 8 Trusts, DB had a pre-EOD duty to enforce repurchase remedies for loans

       identified with uncured exceptions and, as a matter of law, DB breached that duty as to 3

       Trusts. See Section V.C, infra.

   •   As to 21 Trusts, DB breached its duty to ensure that it had policies and procedures

       sufficient to detect the occurrence of an Event of Default. See Section VI, infra.

                                 FACTUAL BACKGROUND

       A. The Trusts at Issue

       These cases concern 85 RMBS trusts (the “Trusts”) for which DB is the Trustee. Phoenix

Light acquired certificates issued by 43 Trusts with an original face value over $750 million. ¶ 3


                                                 5
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 11 of 65



(¶ citations are to Plaintiffs’ SUF). Commerzbank acquired certificates issued by 50 Trusts with

a purchase value of approximately $600 million. ¶ 6. Phoenix Light and Commerzbank both own

certificates in 8 of the Trusts. ¶ 7. Seventy-seven Trusts are governed by pooling and servicing

agreements, or “PSAs,” and 8 by indentures and related agreements. The Trusts’ PSAs,

indentures, and related agreements are referred to as the “Governing Agreements.”1

          B. The Nature of RMBS

          RMBS are created by pooling large numbers of residential mortgage loans into a trust.

Trusts governed by PSAs issued certificates to be purchased by investors; Trusts governed by

indentures and related agreements issued notes. RMBS certificates and notes are securities that

pay principal and interest based on the cash flows from the home loans held in the trusts. ¶¶ 9-

10. For purposes of this Motion, investors in RMBS trusts are referred to as “Certificateholders.”

          C. The Role of the Trustee

          Certificateholders’ returns depend on the performance of the underlying mortgage loans.

However, Plaintiffs and other Certificateholders did not have access to loan documentation, and

so could not confirm the borrowers’ creditworthiness or the collateral’s sufficiency. ¶¶ 20-21. It

was, therefore, critical that Certificateholders (1) receive assurances by the parties structuring the

trusts that the loans complied with underwriting guidelines, were properly documented, and were

otherwise of a quality and creditworthiness consistent with the risk profile of the investment as

marketed; and (2) know that the loans would be properly serviced, including, if homeowners




1
    The indenture Trusts are structured using indentures, servicing agreements, trust agreements,

and mortgage loan purchase agreements, which together are the functional equivalent of PSAs.

Unless noted, “PSA” as used herein includes the Governing Agreements for the indenture Trusts.


                                                  6
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 12 of 65



ceased making their payments, by foreclosing on properties quickly and efficiently. To provide

these protections, RMBS Sellers made representations about the loans’ quality and

documentation and their own underwriting process, agreeing to repurchase loans that failed to

comply with their representations or lacked complete documentation; and Servicers committed to

service the loans prudently. The only transaction party with the authority and responsibility to

enforce those vital protections on Certificateholders’ behalf is the Trustee. ¶¶ 22-23, 36.

          Thus, all Governing Agreements mandate that a complete set of specified key documents

for each mortgage loan—the “Mortgage File”—be delivered to DB or its Custodian.




                                                  Handlin Declaration Exhibit2 383 (Avakian)

116:1-9. RMBS are secured instruments;

                                                                                          Handlin

Ex. 383 (Avakian) 116:11-17; Ex. 384 (Co) 72:10-14, 73:8-25. For this protection to be

meaningful, two things are essential: (1) A party to the Governing Agreement must verify that all

Mortgage File documents are received.

            Handlin Ex. 383 (Avakian) 120:8-14. (2) If Mortgage File documents are missing or

defective, a party must ensure that the defects are cured or, if not, that the affected loans are

substituted or repurchased by the Seller. Each Governing Agreement spells out its own




2
    Hereinafter, exhibits to the Handlin Declaration are cited as “Handlin Ex. __.” Where an exhibit

references a deposition transcript or PSA, the deponent or the PSA is identified in parentheses.



                                                  7
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 13 of 65



repurchase protocol. The repurchase protocols do not depend on occurrence of an EOD. ¶ 29.3

         Further, the Sellers made R&Ws about the loans’ quality and the Sellers’ underwriting

processes, and agreed to repurchase loans that did not comply with R&Ws or have complete

documentation. ¶ 30. In 62 of the Trusts, at least two parties to the transaction (usually the

Depositor and Seller) were affiliated with one another, and in 25 Trusts, three or more parties

were affiliates. ¶¶ 32-33. That left the Trustee, DB, as the only party across all the Trusts that

investors could be sure was unrelated to any other party to the transactions—creating the

impression of an independent party to protect Certificateholders’ interests and ensure that Sellers

honored their obligations.

         Plaintiffs, like other Certificateholders, are not parties to the Governing Agreements, and

played no role in negotiating them. ¶ 34. Rather, Certificateholders are third-party beneficiaries,

and the Governing Agreements emphasize that the Trustee is to act “for the benefit of,” and/or

“on behalf of,” Certificateholders. ¶ 35. Certificateholders are not permitted to sue Sellers

directly; the Governing Agreements require Certificateholders to rely on the Trustee to vindicate

their rights. ¶ 36. Further, under the Governing Agreements, Certificateholders are unable to

direct the Trustee to act unless they control 25% or more of the voting rights in a Trust. ¶ 37. No

public source identifies investors in a given Trust, and

                                                                                                     ¶




3
    As shown below, post-EOD, all Governing Agreements impose upon the Trustee a heightened,

“prudent person” fiduciary obligation requiring it to take all available actions to protect investors

and to recover what they are owed, including enforcement of repurchase remedies—regardless of

whether the Trustee was explicitly assigned that responsibility pre-EOD. See Handlin Ex. 390.


                                                  8
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 14 of 65



38. As Trustee, however, DB must act for the benefit of all Certificateholders—not just 25%

holders. ¶¶ 39-40.

       Before the occurrence of a contractually defined EOD, the Trustee’s contractual duties

are as delineated in the Governing Agreements and in applicable law. After the occurrence of an

EOD, and as long as it remains uncured, the Trustee must still comply with its expressly

enumerated duties, and must also satisfy a heightened, “prudent person” fiduciary standard

described in detail below. ¶¶ 41-42.

       D. The Structure of the Governing Agreements

       Overwhelmingly, the PSAs have the same structure and contain substantially similar key

provisions relevant to determining DB’s duties as Trustee. The Governing Agreements for the

indenture Trusts have the same characteristics, albeit not always in the same sequence or format.

For purposes of this Motion, the key provisions of the Governing Agreements are as follows:

       Article II (Conveyance of Mortgage Loans; Original Issuance of Certificates) first

describes the process for conveying the mortgage loans to the Trusts. Typically, the Seller

conveys the loans to a “Depositor,” which then conveys all right, title, and interest in and to the

loans to the Trustee for the benefit of the Certificateholders. Article II identifies the precise

documents/instruments for each mortgage loan, together defined as the “Mortgage File,” that are

required to be complete and must be delivered to the Trustee or a Custodian on its behalf. The

Trustee and its Custodian are required to take physical possession of the Mortgage Files and hold

them in trust for the exclusive use and benefit of all current and future Certificateholders. Article

II requires the Trustee, or the Custodian on its behalf, to review each Mortgage File and issue a

final certification of the loans for which the documentation is complete, together with an

exception report identifying Mortgage Files that are missing required documentation. ¶¶ 44-45.


                                                   9
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 15 of 65



       Article II also requires that Mortgage File defects be cured, and, if they are not, provides

a protocol by which loans with missing or defective Mortgage File documents, or that suffer

from a material breach of R&W, must be substituted or repurchased. This repurchase protocol

generally identifies the parties responsible, before occurrence of any EOD, for enforcing the

repurchase rights, and for repurchasing the breaching or defective loans. Article II states that

repurchase is a remedy available to the Trustee on behalf of Certificateholders, and obligates any

party discovering a R&W breach (including the Trustee) to give all parties notice. ¶¶ 46-49.

       Article III (Administration and Servicing of the Mortgage Loans) describes the role of the

Servicer, which services the mortgage loans—e.g., collecting mortgage payments, conveying

collections and data about loan status to the Trustee, and, if needed, carrying out foreclosures and

maintaining properties the Trust acquires through foreclosure. Article III also identifies

Servicers’ reporting obligations under the Governing Agreements and applicable law. ¶¶ 50-51.

       Article VII (Default) defines the circumstances triggering EODs (sometimes dubbed

“Servicer Events of Termination,” “Servicing Defaults,” etc.) that give rise to the Trustee’s

heightened, fiduciary obligations described in Article VIII. Article VII also requires a party,

usually the Trustee, to give Certificateholders prompt written notice of EODs. ¶¶ 52-53.

       Finally, Article VIII (Duties of the Trustee) provides that, upon occurrence of an EOD

that has not been cured, the Trustee shall exercise the rights and powers vested in it by the PSA

and use the same degree of care and skill in their exercise as a prudent person would under the

circumstances in the conduct of that person’s own affairs—a clause that appears in all Governing

Agreements, whose substance is mandated by federal law, see 15 U.S.C. § 77ooo(c), and whose

inclusion is required by statute, see N.Y. Real Property Law § 126(1). ¶ 54.




                                                 10
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 16 of 65



        E. The Defendants



                                   ¶ 55.




           ¶¶ 56-64.




                                             ¶¶ 65-66.



                                 ¶¶ 67-68.

                                 ¶¶ 69-71.



                              ¶¶ 72-73.

        DB performed extensive monitoring that revealed to DB—but not to the outside world—

critical deficiencies in the Trusts.



                                                         ¶¶ 78-80.

                                                                      ¶¶ 81-82.




                                                   11
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 17 of 65




¶ 84. DB admits it never



                                                            ¶¶ 85-86. DB also admits it never




        ¶ 87. Further,




                                                               ¶¶ 88-89.

       F. The Plaintiffs

       The PL Plaintiffs are special purpose vehicles created under Irish or Cayman law with

their principal places of business in Ireland or the Cayman Islands. ¶¶ 90-95. Seven PL Plaintiffs

were created to issue their own securities in collateralized debt obligation (“CDO”) transactions

that closed from 2005-2007. ¶ 96. PL acquired its certificates in the Trusts either through direct

market purchases after the CDO closing, or pursuant to asset purchase agreements or similar

agreements with WestLB AG (n/k/a Portigon AG) (“WestLB”) and related subsequent

assignments from WestLB. ¶ 97. PL also has received assignments of the right to sue, to the

extent such assignments are necessary, from the CDO trustees. ¶¶ 101-116.

       CB is an entity organized under the laws of Germany. ¶ 117. CB’s acquisitions and other

activities related to its certificates were conducted at and through Commerzbank AG London

Branch (“London Branch”). ¶¶ 132-133. CB is the legal successor to all of Dresdner Bank AG’s


                                                12
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 18 of 65



(“Dresdner”) interests by way of merger as of May 2009, effected by universal succession under

the German Transformation Act, with CB the resulting entity. ¶ 118. Dresdner purchased and

held 30 certificates before the merger, and CB was the legal successor to those certificates.

¶ 119. Twenty of the certificates held by Dresdner were acquired on August 29, 2008 from

Palmer Square 3 Limited (“Palmer 3”), which was a private limited liability company organized

under the laws of Ireland. ¶ 120. Palmer 3 transferred all its legal claims to Dresdner at the time

of the transfers, as confirmed by Palmer 3’s liquidator. ¶ 122. Twenty-two certificates originally

were acquired and held in New York by Eurohypo AG New York Branch (“Eurohypo”), a CB

affiliate. ¶¶ 123-124. Eurohypo transferred the certificates to London Branch in November 2009.

¶ 125. Eurohypo transferred all its legal claims to CB at the time of the transfers, as confirmed in

a Confirmation of Assignment Agreement. ¶ 126. Twenty certificates were transferred from

Barrington II CDO Ltd. (“Barrington II”), a Cayman limited company, to CB. Certain

certificates were transferred in May and August 2012, and others in 2015 as part of Barrington

II’s final unwind. ¶ 127. Barrington II assigned its legal claims to CB as memorialized in an

Assignment Agreement. ¶ 129. CB, acting through London Branch, later sold certain certificates,

while retaining its legal claims with respect to the sold certificates. ¶ 131.

                                           ARGUMENT

      I.      Legal Standard

           Summary judgment is required when “there is no genuine issue as to any material fact

and the moving party is entitled to a judgment as a matter of law.” Fay v. Oxford Health Plan,

287 F.3d 96, 103 (2d Cir. 2002). A fact is material if it “might affect the outcome of the suit

under the governing law,” and there is no genuine issue for trial where, considering the record as

a whole, a “reasonable jury” could not find in favor of the non-moving party. Anderson v.



                                                  13
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 19 of 65



Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     II.      The Undisputed Material Facts Establish that EODs Occurred in 73 Trusts

           Under the Trusts’ Governing Agreements, upon the occurrence of an EOD, and until the

EOD is cured, DB has a fiduciary duty to act prudently to maximize recoveries for investors (like

Plaintiffs) by exercising all of DB’s rights as Trustee:

           In case an Event of Default has occurred and remains uncured, the Trustee shall

           exercise such of the rights and powers vested in it by this Agreement, and use the

           same degree of care and skill in their exercise as a prudent person would exercise

           or use under the circumstances in the conduct of such person’s own affairs.

Handlin Ex. 78 (FFML 2005-FF2 PSA) § 8.01; Handlin Ex. 390 (listing substantially similar

language in all Trusts’ Governing Agreements); see Beck v. Mfrs. Hanover Trust Co., 218

A.D.2d 1, 12, 632 N.Y.S.2d 520, 527 (1st Dep’t 1995) (post-default, bond trustee has a

fiduciary-like duty to “assure” to the greatest extent possible that bondholders will “recover what

they are owed”); LNC Invs., Inc. v. First Fid. Bank, Nat’l Ass’n, 935 F. Supp. 1333, 1347

(S.D.N.Y. 1996) (“Beck requires an indenture trustee to perform prudently even the more general

obligations in the indenture, and applies to any conduct not specifically prohibited by the

indenture which would enable the investors to secure repayment of the trust certificates.”).




See Handlin Ex. 393 (Vaughan) 90:1-6; Handlin Ex. 384 (Co) 206:18-207:4.

           Plaintiffs assert that numerous types of EODs occurred in the Trusts at issue, triggering

DB’s heightened, fiduciary duties. This Motion does not address all the EODs Plaintiffs believe

occurred, because, in some instances, disputed issues of material fact may exist. However, as


                                                   14
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 20 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 21 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 22 of 65
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 23 of 65



reduced below a specified level. For example, the SABR 2007-NC2 PSA defines as an EOD

“Fitch reduc[ing] its servicer rating of the Servicer to ‘RPS2-’ or lower, Moody’s reduc[ing] its

servicer rating of the Servicer to ‘SQ3’ or lower, or Standard & Poor’s reduc[ing] its servicer

rating of the Servicer to ‘Average’ or lower.” ¶ 367. For 7 Trusts, the Servicers’ ratings were

downgraded, triggering 19 EODs of which DB gave or received notice:

             Trust                       Rating Agency                Downgrade/EOD Date
                                              Fitch                       12/20/2011
       MSAC 2005-HE7                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
                                              Fitch                       12/20/2011
       MSAC 2005-NC2                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
                                              Fitch                       12/20/2011
       MSAC 2006-HE5                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
                                              Fitch                       12/20/2011
       MSAC 2006-NC3                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
                                              Fitch                       12/20/2011
        MSHEL 2005-4                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
                                              Fitch                       12/20/2011
        MSHEL 2006-3                       Moody’s                        10/22/2014
                                              S&P                         10/28/2014
       SABR 2007-NC2                          Fitch                       12/20/2011

¶¶ 369-427. The Court should find that the EODs occurred as of the specified dates, following

which DB was required to satisfy its post-EOD duties.

       C. For 8 Trusts, EODs were triggered by untimely compliance documents

       All Governing Agreements for the Trusts require that, no later than specified deadlines,

each Servicer provide (1) its own annual statement of compliance (“ASOC”) and (2) an

independent public accountant’s attestation of the Servicer’s compliance. ¶ 428. In the ASOC, an

officer of the Servicer must state


                                                18
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 24 of 65



       that (i) a review of the activities of such Servicer during the preceding calendar year

       and of performance under this Agreement or a similar agreement has been made

       under such officers’ supervision, and (ii) to the best of such officers’ knowledge,

       based on such review, such Servicer has fulfilled in all material respects all of its

       obligations under this Agreement throughout such year, or, if there has been a default

       in the fulfillment of any such obligation, specifying each such default known to such

       officers and the nature and status thereof.

E.g., Handlin Ex. 107 (MSAC 2005-HE7 PSA) § 3.22. The accountant must attest that the

Servicer’s management has asserted compliance “with certain minimum residential mortgage

loan servicing standards . . . with respect to the servicing of residential mortgage loans during the

most recently completed calendar year,” and that, based on the accountant’s examination in

accordance with accounting industry standards, the Servicer’s representation of compliance “is

fairly stated in all material respects, subject to such exceptions and other qualifications that may

be appropriate.” Id. § 3.23. ¶ 429.

       For 8 Trusts, untimely delivery of these compliance documents, whether “material” or

not, is defined as an EOD—yet DB never declared any of these EODs.

       In the Governing Agreements for 7 of these Trusts, Article III (“Administration and

Servicing of Mortgage Loans”) sets the compliance document deadlines, and Article VII

(“Default”) contains the EOD trigger. For example, under §§ 3.22 and 3.23 of the MSAC 2005-

HE7 PSA, the ASOC and attestation must be delivered to DB “on or before March 15th of each

calendar year”; and, under § 7.01(b), an EOD is triggered by

       any failure on the part of the Servicer duly to observe or perform in any material

       respect any other of the covenants or agreements on the part of such Servicer set



                                                 19
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 25 of 65



       forth on this Agreement which continues unremedied for a period of sixty (60) days

       (except that such number of days shall be ten in the case of a failure to observe

       or perform any of the obligations set forth in Sections 3.22, 3.23 or 8.12) after

       the earlier of (i) the date on which written notice of such failure, requiring the same

       to be remedied, shall have been given to such Servicer by the Depositor or by the

       Trustee, or to such Servicer, the Depositor and the Trustee by Certificateholders

       entitled to at least 25% of the Voting Rights in the Certificates and (ii) actual

       knowledge of such failure by a Servicing Officer of such Servicer.

Handlin Ex. 107 (MSAC 2005-HE7 PSA) § 7.01(b) (emphasis added). Six other Trusts contain

substantially similar language. ¶¶ 433-453. Although other nonperformance triggers an EOD

only if the Servicer fails “to observe or perform in any material respect,” timely reporting has no

materiality requirement. If a Servicer “fail[s] to observe or perform any of the obligations set

forth in Sections 3.22 [or] 3.23” (emphasis added)—i.e., if a Servicer or accountant fails to

provide the ASOC required by § 3.22 or attestation required by § 3.23 when due, and the lateness

is not cured within 10 days—an EOD occurs, entitling DB to terminate the Servicer. ¶¶ 433-452.

       In an eighth Trust, FHLT 2006-1, PSA § 3.22(i) provides that a Servicer’s failure to

deliver a required compliance document, not cured within ten calendar days, results in an EOD:

       Any failure by the Servicer, any Sub-Servicer or any Subcontractor to deliver

       any information, report, certification or accountants’ letter when and as

       required under Section 3.20 or Section 3.21, including (except as provided

       below) any failure by the Servicer to identify any Subcontractor “participating in

       the servicing function” within the meaning of Item 1122 of Regulation AB, which

       continues unremedied for ten (10) calendar days after the date on which such



                                                 20
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 26 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 27 of 65
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 28 of 65



                              See Handlin Ex. 389 (Pilapil) 43:8-44:15, 67:23-68:14; Handlin Ex.

383 (Avakian) 58:22-59:10. Under the prevention doctrine, DB cannot rely on its own failure to

give this notice to claim that no EOD was triggered. See In re Bankers Tr. Co., 450 F.3d 121,

128 (2d Cir. 2006) (prevention doctrine applies where party seeking to rely on nonexistence of

condition precedent (i) had a duty to bring about the condition precedent or (ii) actively

frustrated its occurrence); Phoenix Light SF Ltd. v. Deutsche Bank Nat’l Trust Co., 172 F. Supp.

3d 700, 715 & n.5 (S.D.N.Y. 2016) (“Deutsche Bank cannot take advantage of its own failure to

give notice to the sponsor of the possible breaches of representations and warranties to argue that

no Event of Default occurred. The prevention doctrine precludes such a defense. An RMBS

Trustee cannot rely on the lack of notice to excuse its own failure to act.”). Likewise, as parties

to the Governing Agreements, Servicers had actual knowledge of when their ASOCs were due,

and that they were late.7

          These EODs were not cured when the untimely compliance documents finally arrived.

The Governing Agreements set the only cure period (and, for one Servicer, specify a zero-

tolerance, “zero days” cure period). When that period passes, the EOD occurs. By definition, an

EOD triggered by delivery of an ASOC after the cure period expired cannot be undone by

eventual delivery even longer after the cure period expired. Once Servicer compliance

documents were late enough to trigger an EOD, they could not retroactively be rendered timely.

See Metro. Life Ins. Co. v. RJR Nabisco, Inc., 906 F.2d 884, 890 (2d Cir. 1990) (“Where the

parties have expressly agreed that the availability of a cure period shall be temporally limited, the

court does not give effect to the parties’ intention by removing the time limitation.”). The Second




7
    Officers of the Servicers signed the late ASOCs, so they knew they were in default. ¶ 460.


                                                  23
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 29 of 65



Circuit strictly construes and applies cure periods: “We concede without apology that we believe

contract provisions stating 60-day periods mean 60 days rather than 60 days plus an additional

period calculated by the length of the chancellor’s foot.” Id. at 891. Accordingly, Plaintiffs are

entitled to judgment that EODs were triggered for these 8 Trusts on the dates indicated and were

not cured, subjecting DB to its post-EOD duties.

       D. In 73 Trusts, DB failed to declare EODs triggered by Servicer misconduct

           relating to REO properties and foreclosures

       The overwhelming majority of Trusts define as an EOD a Servicer’s or Master Servicer’s

failure to perform, in any material respect, any of its covenants, obligations, or agreements under

the Governing Agreements, which failure continues unremedied for some specified number of

days. This definition commonly appears in § 7.01(a)(ii) of PSAs.

                      Handlin Ex. 387 (Reyes 30(b)(6)) 124:20-23; Handlin Ex. 384 (Co) 55:19-

56:1. Based on the undisputed facts, however, such EODs have occurred in at least 73 Trusts.




                                                       ¶¶ 486-487.

                                                                                              See

Handlin Ex. 384 (Co) 108:18-109:3 & Handlin Ex. 850 (Ex. 491); Handlin Ex. 384 (Co) 133:14-

22, 151:2-13.




                                                 24
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 30 of 65




Handlin Ex. 561 at DBNTC_COMMERZBANK_00000894785 (boldface and underscore in

original).




Id. at 00000894783 (italics in original).




                                            25
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 31 of 65




            As a result, EODs were triggered in at least 73 Trusts, yet DB never declared them.

From the date the EODs occurred, DB had heightened, prudent person duties for these Trusts.

       Chicago.




           ¶ 494.




                                                            ¶ 495.




                                              26
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 32 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 33 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 34 of 65
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 35 of 65



                                                        ¶ 529.




      Handlin Ex. 811; ¶¶ 530-531.



                          ¶ 532.




                                                                      Handlin Ex. 812

(Ex. 496) at 3717868.

        Id. at 3717868-69; Handlin Ex. 384 (Co) 154:10-155:9.




              Handlin Ex. 384 (Co) 154:1-9.



                                                                 ¶¶ 527-529.

                                      *       *     *



                                                                 Handlin Ex. 384 (Co)

111:18-23.




                                              30
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 36 of 65




Handlin Ex. 384 (Co) 190:6-191:12 (emphasis added).

       Under MSAC 2006-HE7 PSA § 7.01(b), an EOD is triggered by

       any failure on the part of the Servicer duly to observe or perform in any material

       respect any other of the covenants or agreements on the part of the Servicer set forth

       in this Agreement which continues unremedied for a period of sixty (60) days

       . . . after. . . the date on which written notice of such failure, requiring the same to



                                                 31
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 37 of 65



       be remedied, shall have been given to the Servicer by the Depositor or the

       Trustee. . . .

¶ 540. The Governing Agreements for 72 other Trusts contain analogous provisions. ¶ 540.



                         ¶ 541.




                                         ¶ 542. The Servicers’ violations went uncured between

66 days and 39 months (perhaps longer) after DB gave notice and demanded remediation. ¶ 543.

The Servicers’ failures to cure exceeded the Governing Agreements’ cure periods, which are no

longer than 60 days. ¶ 544. Because DB admits that failing to comply with law in connection

with REO properties and foreclosures breaches the Governing Agreements, the Servicers

necessarily failed duly to observe or perform any of their covenants or agreements in a “material

respect.” See Royal Park Invs. SA/NV v. HSBC Bank USA Nat’l Ass’n, 2017 WL 945099, at *8

(S.D.N.Y. Mar. 10, 2017). All requirements for an EOD under this provision are satisfied.

Therefore, the Court should rule that these EODs occurred in 73 Trusts, subjecting DB to

prudent person duties.

   III.    DB Breached Its Prudent Person Obligations, Because DB’s Contentions as to

           How It Satisfied those Duties Fail as a Matter of Law

       Although determining prudence is often fact-intensive, there are times when prudence

“will dictate one and only one course.” LNC Invs., Inc. v. First Fid. Bank, Nat’l Ass’n, 1997 WL

528283, at *17 (S.D.N.Y. Aug. 27, 1997). This is such a time. The question here is not what

course among many available DB should have undertaken to discharge its prudent person


                                               32
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 38 of 65



duties—but whether DB could satisfy those duties, as DB contends, by taking no action at all.

Except for certain Trusts as to which DB filed post-bankruptcy proofs of claim (the “Proof of

Claim Trusts”), ¶ 545, the facts are undisputed that DB: (i) did not educate or inform its

employees about the heightened prudent person duties imposed on DB post-EOD; (ii) took no

deliberative action in response to EODs; (iii) sat on its hands after sending out EOD notices; and

(iv) did nothing differently after EODs occurred than it did before. ¶¶ 546-549. This was not the

result of carefully considering and deciding that doing nothing would best protect

Certificateholders’ interests and maximize their recoveries. Instead, DB abdicated all

responsibility, embracing the previously rejected do-nothing approach of Great Depression-era

securitization trustees. See Preliminary Statement, supra. “A prudent man does not assume a

totally passive, willfully blind role in the management of his own property.” Fed. Hous. Fin.

Agency v. Nomura Holding Am., Inc., 104 F. Supp. 3d 441, 578 (S.D.N.Y. 2015), aff’d 873 F.3d

85 (2d Cir. 2017).

         DB contends it satisfied its prudent person duties because




                            See Handlin Exs. 813-814 at DB Resp. to Interrog. No. 13 (Defs.’

Suppl. Objs. & Resps. to Pls.’ First Set of Interrogs., Nov. 2, 2018). Each of DB’s rationales

fails.

         A. Merely sending notice of EODs cannot satisfy DB’s post-EOD duties

         DB sent Certificateholders notice of EODs because it was mandated by the “Notification

to Certificateholders” PSA provision. See, e.g., Handlin Ex. 78 (FFML 2005-FF2 PSA)

§ 7.03(b). The Governing Agreements for 60 Trusts contain similar clauses obligating DB to


                                                 33
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 39 of 65



notify Certificateholders of EODs. ¶ 551. DB’s witnesses acknowledged that

                                                                See Handlin Ex. 378 (Reyes) 89:2-

7; Handlin Ex. 383 (Avakian) 45:23-46:4. The requirement that DB send notice of EODs,

typically found in Article VII, is distinct from DB’s separately stated prudent person duty, which

typically appears in § 8.01 of the Governing Agreements. ¶ 556. Fulfilling one, ministerial

contractual obligation triggered by an EOD (giving notice) does nothing to satisfy a second,

substantive duty created by the EOD (taking the actions a prudent person would to protect its

own affairs).

       During the pendency of an EOD, DB is duty bound to “exercise such of the rights and

powers vested in it by [the Governing Agreements], and use the same degree of care and skill in

their exercise as a prudent person would exercise or use under the circumstances in the conduct

of such person’s own affairs.” ¶ 557. That plain language does not condition DB’s duty of

prudence upon receipt of a direction from Certificateholders after notice. Doing so would shift

the prudent person obligation onto Certificateholders, which would be antithetical to the

provision’s purpose: to ensure that investors had an “active and executive” advocate during an

EOD. See Handlin Ex. 852 § 6-1, at 250 (“under the special conditions which prevail during the

continuance of an event of default, the functions of the Trustee may become active and executive

as circumstances require in order to protect the interests of the debentureholders”). The prudent

person obligation falls on the Trustee, not Certificateholders. When a house is ablaze, a trustee

holding a fire hose cannot refuse to turn on the water until most of the residents have told it to do

so—especially if it hasn’t told the residents it intends to let the house burn down if they don’t

speak up.




                                                 34
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 40 of 65



         B. DB’s contention that doing nothing besides providing notice of EOD was

             prudent fails as a matter of law

         While DB was under a prudent person standard of care, indisputably, it knew, among

other things, that: (i) it received notices that thousands of loans in the Trusts breached their

R&Ws, see Section V, infra; (ii) thousands more Trust loans lacked required documentation, see

Section IV, infra; and (iii) Servicers for the Trusts were breaching their duties, see Section II.D,

supra. “A trustee will not be held liable for a mere error in judgment, so long as the trustee’s

decision was the result ‘of careful and informed deliberation.’” LNC Invs., 1997 WL 528283, at

*17 (citing In re Lincoln First Bank, 223 A.D.2d 20, 27, 643 N.Y.S.2d 972, 977 (4th Dep’t

1996), and quoting Stark v. U.S. Trust Co. of N.Y., 445 F. Supp. 670, 680 (S.D.N.Y.1978)). Here,

however, the undisputed facts establish that DB’s inaction after declaring EODs was not the

result of “careful and informed deliberation” or “an informed judgment.” Id. To the contrary,

DB’s employees charged with administration of the Trusts testified unanimously

                                                                                               ¶¶

560-573.10



10
     See Handlin Ex. 404 (Luu) 126:14-127:14 (

                           ), 184:15-185:18 (

                            ), 235:22-236:3 (

                                              ), 249:12-252:19 (

                                                                                   ); Handlin Ex. 406

(Vieta) 104:5-16 (

        ), 228:5-229:2 (



                                                  35
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 41 of 65




                                  Handlin Ex. 384 (Co) 204:9-16, 206:18-207:4; Handlin Ex.

393 (Vaughan) 85:8-14, 90:1-6, 268:1-19.



       Handlin Ex. 384 (Co) 208:10-18.



                                                  Handlin Ex. 393 (Vaughan) 90:1-91:3.11



                             ); Handlin Ex. 405 (McNulty) 122:14-20 (

                                                                           ), 139:16-21 (

                ), 153:10-15 (                        ); Handlin Ex. 389 (Pilapil) 27:14-19

(

                ); Handlin Ex. 383 (Avakian) 47:7-48:13 (

                                                                    ); Handlin Ex. 746

(Wannenmacher) 181:10-15 (

                   ).

11




Handlin Ex. 393 (Vaughan) 94:9-14.



                                             36
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 42 of 65




Handlin Ex. 378 (Reyes) 124:22-125:15.




                                               Handlin Ex. 779 (Reyes 30(b)(6)) 170:14-171:21 &

Ex. 35 (NHEL 2006-5 PSA) § 8.01.




12
     See Handlin Ex. 404 (Luu) 125:11-25

                     ); Handlin Ex. 406 (Vieta) 101:22-102:9

                                      ); Handlin Ex. 397 (Benvenuto) 28:8-14, 44:23-45:8

(                                                                                           ),

102:18-21 (

            ); Handlin Ex. 389 (Pilapil) 27:20-28:1 (

                                                         ); Handlin Ex. 383 (Avakian) 46:6-16

(

                                           ); Handlin Ex. 746 (Wannenmacher) 181:4-9 (



                        ).


                                                 37
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 43 of 65




                                       Handlin Ex. 779 (Reyes 30(b)(6)) 173:8-174:4; 175:20-

176:2.



             Id. 174:5-175:3.

                                                                            Handlin Ex. 394

(                               ); Handlin Ex. 393 (Vaughan) 94:16-95:1; Handlin Ex. 384 (Co)

241:2-8.




         DB’s post-EOD conduct regarding the Proof of Claim Trusts underscores that DB acted

imprudently by doing nothing in the other Trusts. In the Proof of Claims Trusts, DB, without

first requesting or receiving any direction or indemnity, submitted bankruptcy proofs of claim

and pursued repurchase of loans that breached R&Ws. See Handlin Ex. 384 (Co) 199:3-11,

201:6-13, 217:24-218:5; Handlin Ex. 393 (Vaughan) 216:19-25, 266:1-20, 267:7-25; Handlin

Ex. 823 (Ex. 486) (Co July 25, 2017 dep. tr. from Royal Park Invs. v. Deutsche Bank) at 168:6-

172:6.




                                               38
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 44 of 65




Handlin Ex. 823 (Ex. 486) at 172:2-24 (emphasis added).



                                                                                      Handlin

Ex. 384 (Co) 201:14-202:1. Of course, the prudent person standard is not triggered solely by

bankruptcy. If an EOD triggered by a bankruptcy filing required DB to pursue repurchase claims

without first getting direction or indemnity, so did every other EOD.




                                               39
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 45 of 65




Handlin Ex. 384 (Co) 217:24-218:17 (emphasis added).                                          An

EOD is an EOD, and prudence is prudence. Just as the prudent person standard resulting from a

bankruptcy-triggered EOD required DB to pursue repurchase remedies, without getting direction

or indemnity, so too did that identical standard resulting from every other EOD.




                                                    Handlin Ex. 393 (Vaughan) 217:14-218:1.



                                                                                   Id. at 218:2-25.

       In sum, DB’s “do-nothing” defense to Plaintiffs’ post-EOD claims fails because DB

admittedly did not exercise informed judgment, and its uninformed inaction was inherently



                                               40
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 46 of 65



imprudent—as confirmed by DB’s conduct regarding the Proof of Claims Trusts.

            C. DB’s “consultation with counsel” cannot justify its failure to act because DB

               waived the “advice of counsel” affirmative defense

            DB has abandoned its advice of counsel defense. See Commerzbank ECF 117 at 2 (“




                                                             ); Phoenix Light ECF 231 at 2 (same).

Consequently, DB forfeited any right to defend against the claim that it breached its prudent

person duties by asserting that it satisfied those duties by seeking or relying on the advice of

counsel. See Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Trust Co., 2017 WL 9802844, at *6

(S.D.N.Y. Sept. 15, 2017); Royal Park Invs. SA/NV v. HSBC Bank USA Nat’l Ass’n, 2017 WL

9538170, at *2 (S.D.N.Y. May 8, 2017).

            On these facts, the Court should rule that DB breached its duty to act as a prudent person

for the 47 Trusts as to which EODs occurred and that are not Proof of Claim Trusts.13 ¶ 611.

Phase 2 discovery and trial will determine the damages from DB’s breaches of its post-EOD

duties.

      IV.      DB Knew that the Sellers Failed to Cure Mortgage File Exceptions for the Loans

               Identified in the Document Exception Reports Linked to Exhibit 583




13
     Whether DB breached its post-EOD duties for the Proof of Claim Trusts remains for trial.


                                                    41
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 47 of 65



                ¶ 612-629.

                                                         Handlin Ex. 378 (Reyes) 144:12-17.




                                                                                              Id.

144:18-145:3.

                                                           Handlin Ex. 387 (Reyes 30(b)(6)) 52:8-16,

94:6-95:14, 199:11-23.                                                                         ,

Handlin Ex. 404 (Luu) 150:16-151:22,



                                                        ¶ 930.



           ¶¶ 612-629.

         The chart below identifies

       See also ¶¶ 630-704. Exhibit 583 lists
                                        14
                                             Because there is no dispute that DB was aware of these

outstanding exceptions as of the date of the relevant letter, Plaintiffs are entitled to judgment as

to DB’s knowledge of the defects. This will streamline the issues to be presented at trial, as the




14
     Of these, DB produced                                                                    for 7

Trusts in 2010 and 6 Trusts in 2011. ¶¶ 705-707.



                                                   42
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 48 of 65
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 49 of 65
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 50 of 65



trial, this Motion focuses on pre-EOD duties that DB is precluded from contesting.

          A. For 40 Trusts, DB had the pre-EOD duty to enforce the repurchase protocol for

              loans with R&W violations of which DB had knowledge

          In 40 Trusts, Article II of the Governing Agreements expressly obligates DB to enforce

the repurchase protocol pre-EOD. An example of this provision is SAST 2007-2 PSA § 2.5:

          Section 2.5 Execution and Delivery of Certificates.

          The Trustee acknowledges the transfer and assignment to it of the Trust Fund and,

          concurrently with such transfer and assignment, has executed and delivered to or

          upon the order of the Depositor, the Certificates in authorized Denominations

          evidencing directly or indirectly the entire ownership of the Trust Fund. The

          Trustee agrees to hold the Trust Fund and exercise the rights referred to above

          for the benefit of all present and future Holders of the Certificates and to

          perform the duties set forth in this Agreement to the best of its ability, to the

          end that the interests of the Holders of the Certificates may be adequately and

          effectively protected.

Handlin Ex. 39 (SAST 2007-2 PSA) § 2.5 (emphasis added).17 This provision does not name any

rights held by the Trustee. However, preceding subsections of Article II describe the rights

assigned to the Trustee by the Depositor and the repurchase protocol, identifying that protocol as

a remedy available to the Trustee on behalf of Certificateholders. Section 2.1 says the Mortgage




17
     Several variants of this provision conclude after “for the benefit of all present and future

Holders of the Certificates,” but the obligation to “exercise the rights referred to above” is

common to all 40 Trusts. ¶¶ 709-883.


                                                    45
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 51 of 65



Files for all loans are conveyed to the Trustee “for the benefit of the Certificateholders”; in

§ 2.3(c), the Depositor assigns to the Trustee, “for the benefit of Certificateholders,” its rights to

the R&Ws applicable to the loans, then sets out the repurchase protocol for loans with R&W

breaches; § 2.3(c) further states that “the obligation under this Agreement of each Seller to cure,

repurchase or replace any Mortgage Loan as to which a breach has occurred and is continuing

shall constitute the sole remedy respecting such breach available to Certificateholders or the

Trustee on their behalf”; § 2.3(c) ends by stating that the R&Ws made as to the loans “shall

survive delivery of the respective Mortgage Files to the Trustee or the Custodian for the benefit

of the Certificateholders.” ¶¶ 879-883. And, § 2.4 (“Delivery of Opinion of Counsel in

Connection with Substitutions”), which immediately precedes the “rights referred to above”

provision, does not describe any rights of the Trustee, so § 2.5 cannot just refer to § 2.4. Thus,

§ 2.5’s mandate that the Trustee “exercise the rights referred to above for the benefit of all

present and future Holders of the Certificates” requires DB to enforce the repurchase protocol

articulated in § 2.3.

        In Royal Park, addressing substantively identical language (from SAST 2006-2), DB

argued that the “rights referred to above” clause should not be read to incorporate the preceding

repurchase obligation. Judge Nathan determined the question against DB, finding that the “rights

referred to above” provision in § 2.5 “must incorporate the rights articulated in § 2.3”—i.e., the

repurchase protocol—because there is a “‘direct and evident contextual connection’” between

them, and the intervening text did not describe any rights of the Trustee’s. Royal Park, 2016 WL

439020, at *4 (quoting Coley v. Cohen, 289 N.Y. 365, 369 (N.Y. 1942)). “Under § 2.5 of the

PSA [the ‘rights referred to above’ clause], then, Defendant has an obligation to ‘exercise [its]

rights’ to enforce the substitution and repurchasing remedies” described in the prior sections “for



                                                  46
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 52 of 65



the benefit of all present and future Holders of Certificates.” Id. Judge Nathan further held that

“this creates an obligation to enforce” the repurchase remedies for breaches of R&Ws. Id. That

conclusion applies equally here. Having had a full and fair opportunity to litigate this identical

issue in Royal Park, and lost, DB is collaterally estopped from relitigating it now. See Braun v.

City of N.Y., 284 F. Supp. 3d 572 (S.D.N.Y. 2018). Accordingly, Plaintiffs are entitled to

judgment as a matter of law that the “rights referred to above” provision in each of the 40 Trusts

“creates an obligation to enforce breaches of R&Ws of which [DB] has knowledge.” Royal Park,

2016 WL 439020, at *4.18

          B. DB cannot disclaim its pre-EOD duty to enforce repurchase remedies where DB

             was required, but failed, to notify the Depositor of R&W breaches

          Where the Trustee has an obligation to enforce breaches of R&Ws upon receipt of written

direction from the Depositor to pursue such remedies, DB cannot escape its enforcement duty by

failing to give the Depositor required notice. See Royal Park, 2016 WL 439020, at *5. In Royal

Park, DB argued that, under the Governing Agreements for MSIX 2006-1 (which is at issue in

Commerzbank) and two MSAC trusts, it had no enforcement obligation for loans that breached

R&Ws unless the Depositor directed it to enforce those remedies. See id. DB relied on a PSA

provision that obligates the Trustee to pursue all legal remedies available to it against the

applicable Responsible Party under the governing agreements, “if the Trustee has received

written notice from the Depositor directing the Trustee to pursue such remedies.” See id.;

Handlin Ex. 115 (MSIX 2006-1 PSA) § 2.03(e). Judge Nathan rejected DB’s argument because




18
     Which of these 40 Trusts contained loans that breached R&Ws, and whether DB had

knowledge of the breaches, will be resolved in Phase 2 discovery and at trial.


                                                 47
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 53 of 65



the immediately preceding portion of the clause “provides that ‘[u]pon discovery by any of the

parties hereto of a breach of a representation or warranty . . . , the party discovering such breach

shall give prompt written notice thereof to the other parties to this Agreement.’” Royal Park,

2016 WL 439020, at *5. That language gave DB “an affirmative duty to notify the Depositor of

any discovery of breaches of R&Ws.” Id. If DB failed to give such notice, “the Depositor was

unable to direct the Defendant to pursue any remedies.” Id. Judge Nathan ruled that under the

prevention doctrine, “the Defendant cannot rely on the Depositor’s failure to direct it to act when

Defendant did not inform Depositor of the need to act.” Id. Therefore, Judge Nathan held that, to

the extent DB failed to give the Depositor notice of discovered R&W breaches, “Defendant

cannot disclaim its obligation to enforce breaches of R&Ws with respect to these Trusts.” Id.

       The Governing Agreements for 16 Trusts contain substantially identical language to that

at issue in Royal Park. In 12 of those Trusts, DB is required to notify the other parties (including

the Depositor) upon discovering R&W breaches. ¶ 884. The other 4 Trusts require DB to notify

the Depositor of R&W breaches of which DB has actual knowledge. ¶¶ 886, 888-889. The Royal

Park reasoning is wholly applicable here, and DB is collaterally estopped from arguing

otherwise. See Braun, 284 F. Supp. 3d at 576-78. Plaintiffs are entitled to judgment that, if they

prove at trial that (as to 12 Trusts) DB discovered or (as to 4 Trusts) DB had actual knowledge of

loans in these Trusts with R&W breaches, but failed to notify the Depositor of them, DB had a

duty to pursue all legal remedies available to it to enforce the repurchase of those loans.

       C. In 8 Trusts, DB had a pre-EOD duty to enforce repurchase where DB was

           required, but failed, to notify the Depositor of loans with Mortgage File defects

       The Governing Agreements for 8 Trusts contain substantially identical language

requiring DB to pursue all available legal remedies to enforce repurchase of loans with missing


                                                 48
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 54 of 65



or defective Mortgage File documents if directed by the Depositor. For example, each of GSAA

2006-15, 2006-16, 2006-17, and 2007-4 (the “GSAA Trusts”) is governed by a Master Servicing

and Trust Agreement (“MSTA”), which requires that all the following documents, collectively

defined as constituting the Mortgage File, be delivered to each Custodian19 on behalf of DB as

Trustee: a properly endorsed original Mortgage Note; the original Mortgage and evidence of its

recording; the original Assignment of Mortgage (unless it is a MERS loan); originals of any

intervening Mortgage assignments; and any personal endorsement, surety and/or guaranty

agreements. See, e.g., Handlin Ex. 84 (GSAA 2006-15 MSTA) §§ 1.01, 2.01(b). Section 2.02

requires each Custodian, on behalf of the Trustee, to review each Mortgage File, confirm that the

required documents were received without defects, and compile an exception report identifying

all loans with missing or non-conforming Mortgage File documents, which list is delivered to the

Trustee. ¶¶ 890, 893, 895, and 899. The Governing Agreements for the other Trusts in this

category—MSAC 2006-HE8, MSHEL 2007-2, MSIX 2006-1, and MSIX 2006-2—contain the

same requirements. ¶¶ 900-911.

          For each of these 8 Trusts, DB as Trustee is then obligated to enforce the cure or

repurchase of any loan whose Mortgage File documents do not conform to the Governing

Agreement’s requirements. GSAA 2006-15 MSTA § 2.02 provides:

          Each Custodian shall notify the Trustee of any Mortgage Loans that do not

          conform to the requirements of Sections 2.01 and 2.02 hereof by delivery of the

          Document Certification and Exception Report. In its capacity as “Assignee” under

          the Step 2 Assignment Agreements, the Trustee shall enforce the obligation of




19
     DB was also a Custodian for each GSAA Trust. ¶¶ 888, 891, 894, and 897.


                                                  49
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 55 of 65



       the Responsible Parties to cure or repurchase Mortgage Loans that do not

       conform to such requirements as determined in the applicable Custodian’s

       review . . . by notifying the applicable Responsible Party to correct or cure such

       default. In its capacity as Assignee under the Step 2 Assignment Agreements, the

       Trustee shall also enforce the obligation of the Responsible Parties under the

       Sale Agreements . . . to cure or repurchase Mortgage Loans for which there is

       a defect or a breach of a representation or warranty thereunder of which a

       Responsible Officer of the Trustee has actual knowledge, by notifying the

       applicable party to correct or cure such default. If any Servicer, any

       Responsible Party or the Purchaser, as the case may be, fails or is unable to

       correct or cure the defect or breach within the period set forth in the applicable

       agreement, the Trustee shall notify the Depositor of such failure to correct or

       cure. Unless otherwise directed by the Depositor within five (5) Business Days

       after notifying the Depositor of such failure by the applicable party to correct or

       cure, the Trustee shall notify such party to repurchase the Mortgage Loan. If,

       within ten (10) Business Days of receipt of such notice by such party, such party

       fails to repurchase such Mortgage Loan, the Trustee shall notify the Depositor

       of such failure. The Trustee shall pursue all legal remedies available to the

       Trustee . . . if the Trustee has received written notice from the Depositor directing

       the Trustee to pursue such remedies.

Handlin Ex. 84 (GSAA 2006-15 MSTA) § 2.02 (emphasis added). The other 7 Trusts in this

category impose these same duties upon DB as Trustee. ¶¶ 893, 896, 899, 902, 905, 908, 911.

       Thus, DB has five affirmative obligations: (1) DB shall enforce the Responsible Parties’



                                                50
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 56 of 65



obligation to cure or repurchase nonconforming loans by providing notice to the Responsible

Parties. (2) If any Servicer, Responsible Party, or Purchaser fails or is unable to correct or cure

the defect, DB shall notify the Depositor of that failure or inability. (3) After giving that notice,

unless otherwise directed by the Depositor, DB shall notify the Servicer, Responsible Party, or

Purchaser to repurchase the loan. (4) If the party fails to do so, DB shall notify the Depositor

of that failure to repurchase. After exhausting all of (1) through (4), (5) DB shall pursue all

available legal remedies against the Servicers, Responsible Parties, and Purchaser, if it gets

written direction from the Depositor to do so. Karlene Benvenuto, a Trust Administrator and

                                           , see Handlin Ex. 397 (Benvenuto) 137:8-23 & Handlin

Ex. 828 (Ex. 151); ¶ 913, and who

                                                        Handlin Ex. 397 (Benvenuto) 142:8-23,

156:4-157:6 & Handlin Ex. 829 (Ex. 159); Handlin Ex. 397 (Benvenuto) 166:11-16; Handlin Ex.

827 (Ex. 156) (Benvenuto dep. tr. in Royal Park) 136:11-137:12. Therefore, Plaintiffs are

entitled to judgment that, for these 8 Trusts, DB had a pre-EOD duty to enforce repurchase of

loans with document defects. Any argument that DB’s inaction should be excused because it

never got direction from the Depositor is again defeated by the Royal Park reasoning and ruling.

       D. For 3 Trusts on which DB’s enforcement duty for loans with Mortgage File

           defects is established as a matter of law, Plaintiffs are also entitled to summary

           judgment that DB breached its duty




                        ¶ 914. However, as shown, based upon the undisputed facts and the law—

particularly the Royal Park ruling and its collateral estoppel effect—DB had a pre-EOD duty,


                                                 51
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 57 of 65
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 58 of 65




Handlin Ex. 384 (Co) 201:6-13.




Handlin Ex. 393 (Vaughan) 267:7-16. That testimony is further confirmed by two Trust

Administrators who acknowledged that,

                                                           See Handlin Ex. 397 (Benvenuto)

143:11-14 (GSAA 2006-15); Handlin Ex. 383 (Avakian) 273:25-274:14 (



                                                            ). Instead of “pursu[ing] all legal

remedies available to the Trustee,” as required by the Governing Agreements, DB merely

                                               . See ¶¶ 924-928.

       Nor can DB claim that

                                                     As shown, DB was obligated, among other

things, to notify the responsible parties “to repurchase the Mortgage Loan,” and, if “such party

fails to repurchase such Mortgage Loan, the Trustee shall notify the Depositor of such failure.”

DB’s number two executive, Mr. Co, admits



                                                53
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 59 of 65



                       Handlin Ex. 384 (Co) 94:24-95:13.21 Thus, for these Trusts,

                                                                                                 ,

yet pre-EOD, DB never

Handlin Ex. 397 (Benvenuto) 149:13-152:5 & Handlin Exs. 836-839 (Exs. 154, 155, 157, 158).

Because DB did nothing to satisfy its pre-EOD obligations, Plaintiffs are entitled to judgment

that DB breached its duty to enforce repurchase of the loans with defective Mortgage File

documents in these 3 Trusts. The resulting damages will be determined in Phase 2.

     VI.   For 21 Trusts, DB Breached Its Contractual Duty to Monitor Servicers



                                                                                             an

entire category of EODs, typically defined in § 7.01(a)(ii) of Governing Agreements: EODs

triggered by Servicers’ failures “duly to observe or perform in any material respect other

covenants or agreements” contained in the Governing Agreements. ¶¶ 932-941.



21




E.g., Handlin Ex. 835 (Ex. 148) (emphasis added).




                     Handlin Ex. 387 (Reyes 30(b)(6)) 72:2-78:12 & Handlin Ex. 851 (Ex. 604).



                                                54
       Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 60 of 65




                                                   ,22

                                                                           Handlin Ex. 387 (Reyes

30(b)(6)) 122:23-123:14. As to at least 21 Trusts, DB’s own words put it in breach of contract.

          All RMBS trusts that closed on or after January 1, 2006 are subject to Regulation AB (a

set of SEC-promulgated rules governing publicly offered asset-backed securities) (“Reg AB”).

Any entity performing activities that address the servicing criteria set out in Item 1122,

paragraph (d) of Reg AB, 17 C.F.R. § 1122(d)—including trustees—is a “party participating in

the servicing function,” and so must provide a separate annual assessment report and

accountant’s attestation report of its compliance with those criteria.23



22
     See, e.g., Handlin Ex. 387 (Reyes 30(b)(6)) 120:12-121:5 (



                                                                               ); id. at 122:3-14



                                                                    ); id. at 138:16-23 (




                                                                              ).

23
     See Notes to 17 CFR §§ 240.13a-18, 240.15d-18. An entity charged with reporting compliance

with specific servicing criteria is responsible for satisfying those criteria. As the SEC said when

implementing Reg AB, “the performance of the servicing function is of material importance to



                                                 55
     Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 61 of 65




                                            ¶ 943.

       Under § 15(d) of the Exchange Act as it existed when the Trusts closed, RMBS issuers

were required to file a Form 10-K for the year of the offering, but could suspend that obligation,

or “go dark,” for later years if the securities of each class to which their registration related was

held by fewer than 300 persons. 15 U.S.C.A. § 78o (West 2006). Under the Governing

Agreements for 14 Trusts, once the Trust goes dark and no Form 10-K is required, the Trustee’s

obligations to provide assessments of compliance and accountants’ attestations as called for by

Reg AB cease. ¶ 944. However, for 21 Trusts, the Governing Agreements (1) impose on the

Trustee an ongoing, purely contractual obligation to continue providing those assessments and

attestations after the Trust has gone dark, and (2) specifically require DB to provide assessments

and attestations of its compliance with Item 1122(d)(1)(i). ¶ 950. That criterion states:

       (d) Servicing criteria –

           (1) General servicing considerations.

              (i) Policies and procedures are instituted to monitor any performance or other

              triggers and events of default in accordance with the transaction agreements.

17 C.F.R. § 229.1122(d)(1)(i).



the performance of an ABS transaction,” and the purpose of having Servicers and other

responsible entities assess and report their compliance with the servicing criteria is “to evaluate

servicing responsibilities and performance.” Securities Act Release No. 33-8518, Asset-

Backed Securities; Final Rule, 70 Fed. Reg. 1505, 1571-72 (Jan. 7, 2005) (emphasis added).



                                                  56
          Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 62 of 65



                                                   ¶ 945.



     24
          DB’s assertion that it complied with 1122(d)(1)(i), however, is false. These criteria are about

“servicing.”




                                                                        Since these 21 Trusts impose

on DB an annual obligation to report truthfully if it complied with the applicable criteria, after

DB no longer had to file compliance documents with the SEC, that ongoing duty is contractual,

not regulatory. DB had contractual duties to institute policies and procedures to monitor

Servicers’ performance triggers and EODs, and to confirm it had such policies and procedures.

             DB’s admissions that

                                                                        put DB in breach of its express

obligation to monitor Servicer performance-related triggers and Servicer-related EODs. DB




24




                                                                                        Handlin Ex. 847

(Exhibit 346).                                                                 , id. at DBNTC ROYAL

PARK 00000223086-87—                                                                             ¶ 948.

25
     See Handlin Exs. 387, 779 (Reyes 30(b)(6)) 120:12-121:5, 122:11-14, 122:23-123:14, 138:16-

23, 218:12-14, 243:2-10; Handlin Ex. 706 (Reyes) 346:8-347:22, 353:11-25.


                                                      57
      Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 63 of 65



breached these obligations (and continues breaching them) yearly, with huge consequences.

                                                                                     See Handlin Ex.

393 (Vaughan) 194:21-195:7 (



                ); Handlin Ex. 384 (Co) 190:22-191:8 (



                                     ); see also Section II.D, supra; ¶¶ 486-544.

                                                                                            See, e.g.,

Handlin Ex. 393 (Vaughan) 194:16-20, 195:7-15; Handlin Ex. 384 (Co) 191:22-192:25, 196:12-

20.



See Handlin Ex. 384 (Co) 193:20-194:11. Because DB admits it knew this Servicer misconduct

occurred, the resultant EODs occurred as well, triggering DB’s prudent person duties—yet DB

ignored these obligations. Had DB complied with its contractual duties and monitored Servicer

performance triggers and EODs, it would have declared the EODs and acted to protect

Certificateholders, up to terminating culpable Servicers.

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’

Joint Motion for Partial Summary Judgment.

Dated: December 7, 2018
                                               By:     /s/ Jay S. Handlin

                                                       David H. Wollmuth
                                                       Jay S. Handlin
                                                       Steven S. Fitzgerald
                                                       Ryan A. Kane
                                                       Philip R. Schatz

                                                 58
Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 64 of 65



                                      Christopher J. Lucht
                                      John R. Hein
                                      WOLLMUTH MAHER & DEUTSCH LLP
                                      500 Fifth Avenue
                                      New York, New York 10110
                                      Phone: (212) 382-3300
                                      Fax: (212) 382-0050
                                      dwollmuth@wmd-law.com
                                      jhandlin@wmd-law.com
                                      sfitzgerald@wmd-law.com
                                      rkane@wmd-law.com
                                      pschatz@wmd-law.com
                                      clucht@wmd-law.com
                                      jhein@wmd-law.com

                                      Attorneys for Plaintiffs




                                 59
    Case 1:15-cv-10031-JGK-DCF Document 159 Filed 12/07/18 Page 65 of 65



                                       CERTIFICATION

       I hereby certify that Plaintiffs’ Joint Motion for Partial Summary Judgment dated

December 7, 2018 is 16,863 words in length and complies with all required formatting rules. I

further certify that on December 7, 2018, I served a copy of the Plaintiffs’ Joint Motion for

Partial Summary Judgment, Plaintiffs’ Rule 56.1 Statement of Undisputed Facts, the Declaration

of Jay S. Handlin, and all related Exhibits on counsel of record via electronic mail.

                                                             /s/ Jay S. Handlin




                                                60
